COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Alamo Defenders Descendants                    §               No. 08-20-00172-CV
 Association and Lee White,
                                                §                  Appeal from the
                       Appellant,
                                                §                126th District Court
 v.
                                                §              of Travis County, Texas
 Texas Historical Commission; Mark
 Wolfe, as Executive Director of The Texas      §             (TC# D-1-GN-19-007845)
 Historical Commission, in his Official
 Capacity only; The Texas General Land          §
 Office; George P. Bush, Commissioner of
 The General Land Office of The State of        §
 Texas in his Official Capacity only; Alamo
 Trust, Inc.; Douglass McDonald, CEO of         §
 The Alamo Trust in his Official Capacity
 only; and The City of San Antonio,             §

                       Appellees.               §

                                              §
                                            ORDER

        The clerk’s record was filed on August 7, 2020, and upon further review, it appears that

the Orders on pages 3909 through 3914 have the incorrect year and the first page for each order

are illegible.

        Therefore, the Court ORDERS that the Honorable Maya Guerra Gamble, Presiding Judge

for the 126th District Court of Travis County, Texas, enter a corrected order to include the correct

year the order was signed and make the first page legible. The corrected order shall be filed with

                                                 1
the District Clerk of Travis County, Texas, and the District Clerk shall prepare a supplemental

clerk’s record which will include the corrected order and file it with this Court on or before

September 2, 2020 .

       IT IS SO ORDERED this 13th day of August, 2020.

                                                     PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2